Exhibit 99.1 NEWS RELEASE Release Date: Wednesday, June 15, 2011 Release Time: Immediately Contact: Eric E. Stickels, Executive Vice President & CFO Phone: (315) 366-3702 Oneida Financial Corp. Announces Quarterly Dividend Oneida, NY, June 15, 2011 – Michael R. Kallet, President and Chief Executive Officer of Oneida Financial Corp. (the “Company”) (Nasdaq:ONFC), today announced that the Company has declared a quarterly cash dividend of twelve cents ($0.12) per share of the Company’s common stock. The dividend is payable to stockholders of record as of June 28, 2011 and will be paid on July 12, 2011. Oneida Financial Corp. reported total assets at March 31, 2011 of $683.2 million and stockholders’ equity of $86.8 million.The Company’s wholly owned subsidiaries include The Oneida Savings Bank, a New York State chartered FDIC insured stock savings bank; State Bank of Chittenango, a state chartered limited-purpose commercial bank; Bailey, Haskell & LaLonde Agency, an insurance and financial services company; Benefit Consulting Group, an employee benefits consulting and retirement plan administration firm; and Workplace Health Solutions, a risk management company specializing in workplace injury claims management.Oneida Savings Bank was established in 1866 and operates eleven full-service banking offices in Madison, Oneida and Onondaga counties.
